Citation Nr: 9914055	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  96-13 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a chronic low back 
disability, to include degenerative arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 12, 1974 to 
September 30, 1994.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied the veteran's claim seeking 
service connection for a chronic low back disability.  

This case was previously before the Board and was remanded to 
the RO in July 1997.  

In considering the veteran's case, the Board developed 
additional evidence.  In accordance with Thurber v. Brown, 5 
Vet.App. 119 (1993), the veteran's representative was 
informed of the additional evidence developed in an April 
1999 letter and provided an opportunity to respond.  The 
veteran's representative addressed the additional evidence in 
an Informal Hearing Presentation dated that month.  The case 
is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Degenerative arthritis of the lumbar spine was shown 
medically within one year of service.


CONCLUSION OF LAW

Degenerative arthritis of the lumbar spine may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

Under the laws administered by VA, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1131.  Service connection may also be granted on a 
presumptive basis for certain diseases, including arthritis, 
if the disability becomes manifest to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

A review of the veteran's service medical records reveals 
that he was seen with complaints of low back pain on numerous 
occasions during his period of active service.  The records 
show that he was first seen in November 1987 when examination 
revealed tenderness on palpation and a limited range of 
motion.  The assessment was lower back strain.  In March 
1990, he reported that he had pulled out his back.  
Examination of the back revealed a decreased range of motion 
on forward bending.  The assessment was muscle spasm in the 
lumbar area of the back.  Later that month, it was reported 
that the severity of his back pain had decreased.  
Examination showed that his back had a full range of motion.  
The assessment was resolved back spasm of the right lumbar 
area.  In July 1990, it was noted that the veteran had been 
hospitalized for low back pain for five days earlier that 
month.  An X-ray of the low back showed no pathology.  The 
assessment was idiopathic low back pain.  Records dated in 
August and October 1990 reflect that he was in an aerobic 
conditioning program, and that the severity of his low back 
pain had decreased.  In March 1991, the veteran reported that 
he had incurred a back injury from a fall which occurred 
during a black out spell the previous day.  The assessment 
was mild lumbar strain.  In May 1992, he reported that he had 
injured his back while running.  The assessment was lumbar 
pain.  He was again seen for complaint of low back pain in 
June 1992 when examination revealed tenderness at L1-L4.  The 
assessment was muscle spasm and low back pain.  In September 
1992, the veteran reported that he had been experiencing low 
back pain ever since he lifted a 50 pound object the previous 
day.  He was given Motrin and placed on light duty.  In 
October 1992, examination of the back revealed decreased 
range of motion.  The assessment was chronic muscle spasm and 
low back pain.  An assessment of muscle strain of the low 
back was noted in August 1993.  In November 1993, the veteran 
reported having chronic low back pain since 1990.  Range of 
motion testing revealed a limited motion and pain at L4-L5.  
No deformity or discoloration were present.  The assessment 
was chronic low back pain.  The veteran was again seen for 
complaint of chronic low back pain in February 1994.  At that 
time, he reported that he had had back pain for four years.  
X-rays of the back were negative.  The assessment was chronic 
low back pain which was musculoskeletal in etiology.  In July 
1994, he reported having problems with low back pain for ten 
years, becoming worse during the previous five years.  
Examination revealed decreased range of motion.  The 
assessment was muscle spasm and low back pain.  On separation 
examination in August 1994, clinical evaluation of the spine 
was normal; however, in the accompanying Report of Medical 
History, the veteran indicated that he had recurrent back 
pain.

A treatment record, dated in July 1995, from Dr. G.S. shows 
that the veteran was treated for low back pain.  The veteran 
reported that he had incurred an injury to his back in 1975, 
and that had been hospitalized for a week and a half in 1990 
for a back injury.  The physician rendered a diagnosis of 
lumbar radiculopathy, and advised the veteran to undergo 
physical therapy three to five times per week.  

On VA examination in September 1995, the veteran complained 
of lumbar pain going to the left posterior thigh and left 
calf with numbness.  He reported that he had injured his 
lumbar spine in 1978, and that he had been hospitalized for 
two weeks in 1990.  Examination revealed that his carriage, 
posture and gait were normal.  Range of motion of the lumbar 
spine was anterior flexion to 90 degrees, posterior extension 
to 60 degrees, lateral flexion to 30 degrees, rotation to 50 
degrees on the left and rotation to 40 degrees on the right.  
Straight leg raising, Patrick's and Lasegue signs were 
negative bilaterally.  The spine was straight and there was 
no spasm.  Neurologic evaluation was normal.  X-rays of the 
lumbar spine revealed narrowing at L4-L5 and L5-S1 with 
minimal osteophytes noted at L4-L5.  Spondylolysis was 
present at L5 with no spondylolisthesis.  A CAT scan of his 
lumbar spine showed a large disc herniation at L4-5 which was 
midline and slightly to the left of the midline.  The 
diagnosis was L4-L5 herniated disc without neuropathy.

VA outpatient treatment records dated in 1995 show that the 
veteran was treated for pain in his low back, left buttock 
and calf.  An October 1995 record shows that he had 
considered having low back surgery.  He was given Darvocet to 
ease his low back pain.  In November 1995, physical 
examination of his back revealed that straight leg caused 
pain and that there was no pain on palpation.  The assessment 
was herniated disc at L4-L5 with L5 radiculopathy.  It was 
noted that the veteran's low back disability had improved 
with physical therapy, but that he was unable to ambulate for 
an extended period of time without experiencing pain.  It was 
further noted that he was no longer interested in having low 
back surgery.

On VA examination in February 1998, the veteran complained of 
chronic pain in his lower back, which was aggravated by long 
standing and walking.  Like activity made him feel better.  
He indicated that all the trouble with his back had been 
going on since his military service.  In reciting his medical 
history, it was noted that he was seen on different occasions 
for complaints of low back pain.  Examination of his 
lumbosacral spine revealed a symmetrical pelvis, normal 
alignment and no scoliosis or kyphosis.  He did not complain 
about any pain on coughing.  Muscle tone was good and no 
spasm or tenderness were present.  Range of motion testing 
revealed forward flexion to 55 degrees without any pain but 
he complained of pain going down to 80 degrees.  Backward 
extension was to 30 degrees without any pain.  Right and left 
lateral flexion was to 30 degrees and right and left lateral 
rotation was to 25 degrees.  Both lower limbs were negative 
for any neurological deficiency and the straight leg raising 
was to 75 degrees on either side with negative Lasegue test.  
X-rays of the lumbar spine revealed mild discogenic 
degeneration at L4-5.  MRI studies were interpreted as 
showing very minimal degenerative changes of the lumbosacral 
spine.  There was no evidence of disc herniation, spinal 
canal stenosis or neuro foraminal stenosis.  EMG studies did 
not reveal any abnormalities.  The diagnosis was chronic low 
back pain with mild degenerative disc disease.  The examiner 
commented that the veteran's low back pain was chronic and 
did not objectively correlate with a diagnosis of a herniated 
disc.  The examiner reported that the veteran's low back pain 
was due to degenerative disease, and that it was not likely 
that it was secondary to his treatment for low back pain in 
service.

In February 1999, the veteran's case was referred for an 
independent medical opinion.  The opinion is dated March 
1999.  Regarding the question of whether the September 1995 
X-ray findings showed degenerative arthritis of the lumbar 
spine, the expert indicated that the narrowing of L4-5 with 
minimal osteophytes shown on X-ray supported the diagnosis. 

Thus, when considering the evidence in its totality, the 
Board determines that the September 1995 VA examination 
reveals that the veteran does have slight limitation of 
motion of the lumbar spine and that there is X-ray evidence 
of arthritis of the lumbar spine.  These medical data were 
developed within one year of the veteran's discharge from 
active duty on September 30, 1994.  Moreover, the Board has 
carefully considered the other clinical data generated in 
this case, and notes there is conflicting medical evidence 
which may suggest that additional study is indicated.  On 
balance, however, it is found that the veteran's substantial 
history of treatment for low back pain in service, in 
conjunction with the clinical record which contains an x-ray 
finding of degenerative arthritis of lumbar spine, weighs 
more heavily toward a finding that the veteran has arthritis 
of the lumbar spine and that it became manifest to a 
compensable degree within the first post-service year.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5292 (1998).  
The benefit of the doubt is therefore resolved in the 
veteran's favor by finding that degenerative arthritis of the 
lumbar spine is presumed to have been incurred in  service.  
Accordingly, service connection for degenerative arthritis of 
the lumbar spine is granted.  



ORDER

Entitlement to service connection for degenerative arthritis 
of the lumbar spine is granted.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

